DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US Patent 6,368,138 B1).
As per claim 1, Huang teaches a board-to-board connector (seen in figure 1), to be mounted on a first board (said modules A or B) and interposed between the first board (said modules A or B) and a second board (not shown, said printed circuit board described in the abstract) to electrically connect a plurality of pads of the first board (said modules A or B) with a plurality of pads of the second board (not shown, said printed circuit board described in the abstract) respectively, comprising: a rectangular flat-plate housing 1 including a first positioning 
As per claim 5, Huang teaches a board-to-board connector (seen in figure 1), further comprising: a reinforcing member (3 or 4) made of metal, wherein the housing 1 includes a second board (not shown, said printed circuit board described in the abstract) opposed surface to be opposed to the second board (not shown, said printed circuit board described in the abstract), and the reinforcing member (3 or 4) includes a reinforcing plate part (31, 41) to cover the second board (not shown, said printed circuit board described in the abstract) opposed surface around the first positioning hole (wherein elements 51 or 61 fit in seen in figure 2-3, 243 or 253) or the second positioning hole (wherein elements 51 or 61 fit in seen in figure 2-3, 243 or 253).  
As per claim 6, Huang teaches a board-to-board connector (seen in figure 1), wherein the reinforcing member (3 or 4) is disposed in such a way that the reinforcing plate part (31, 41) of the reinforcing member (3 or 4) does not cover an inner edge (within 243 or 253, seen in figure 1) of the first positioning hole (wherein elements 51 or 61 fit in seen in figure 2-3, 243 or 253) or the second positioning hole (wherein elements 51 or 61 fit in seen in figure 2-3, 243 or 253) when viewed in a thickness direction of the housing 1.  
As per claim 7, Huang teaches a board-to-board connector (seen in figure 1), wherein the first contact row (along terminals rows 7 or 8 from left to right in elements 5 or 6) includes a plurality of contacts (7 and 8), each of the contacts includes an electrical contact spring piece (surface between 73 or 83 and 74 or 84) projecting from the second board (not shown, said printed circuit board described in the abstract) opposed surface, and 3an accommodation recess 
As per claim 8, Huang teaches a board-to-board connector (seen in figure 1), wherein the reinforcing member (3 or 4) further includes a soldering part (32, 42) projecting toward the first board (said modules A or B) from the reinforcing plate part (31, 41) of the reinforcing member (3 or 4) and connectable by soldering to a pad of the first board (said modules A or B).  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent 6,368,138 B1).
As per claim 9, Huang teaches a board-to-board connector (seen in figure 1), wherein the first positioning hole (wherein elements 51 or 61 fit in seen in figure 2-3, 243 or 253) is a round hole (seen in figure 2-3).
Huang does not teach; the second positioning hole is a slotted hole.
Huang discloses the claimed invention except for the second positioning hole is a slotted hole.  It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have the second positioning hole is a slotted hole, the motivation would have been to have the suitable shape of positioning holes to engage and secure the contacts appropriately (see column 3, lines 46-52), since it has been held that changing the shape of an object is routine to one of ordinary skill in the art if persuasive evidence is absent that the particular configuration of the claimed object is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831